DETAILED ACTION
[1]	Remarks
I.	The present application is being examined under the pre-AIA  first to invent provisions. 
II.	Claims 26-45 are pending and have been examined, where claims 26-44 is/are rejected and claims 45 is/are found allowable. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims  pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “determining location information of the initial anatomy of interest, the location information of the initial anatomy of interest including a three-dimensional coordinate location of a voxel of the initial anatomy of interest in the image data set; obtaining at least one transmitting depth in at least one transmitting direction, wherein the at least one transmitting direction having at least one angle with respect to a plane of the at least one first data layer of the image data set: determining, based on the at least one transmitting depth, at least one second data layer in the image data set;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of medical image reconstruction, which 
V.	The PCT application, PCT/CN2017/086539, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim(s) 26-45 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


However, the conflicting claims are not patentably distinct from each other because: Claim 26 and patent claim 1 recite common subject matter; whereby claim 26, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by patent claim 1, and whereby the elements of claim 26 are fully anticipated by patent claim 1.

Claim 42 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 12 of US patent 10824896.

Claims 26-44 will be indicated rejected because the independent claims, 26 and 42 are double patently rejected. 

[3]	Allowable Subject Matter
Claims 26-44 are allowable if applicable overcomes double patenting rejection. Claim 45 is allowable. 

obtaining an initial anatomy of interest in an image data set, wherein the image data set includes at least one first data layer including at least one voxel (see figure 2, 202 access first cross-plane image, 406 is the initial anatomy of interest), and the initial anatomy of interest includes at least one region of interest or at least one volume of interest of the at least one first data layer (see figure 4, 402 is the first data layer); 

    PNG
    media_image1.png
    285
    879
    media_image1.png
    Greyscale

determining location information of the initial anatomy of interest, the location information of the initial anatomy of interest including a three-dimensional coordinate location of a voxel of the initial anatomy of interest in the image data set (see paragraph 37, processor 116 used the information regarding the first center of mass 412, the second center of mass 414, and the relative locations of the first plane 602 and the second plane 604 in order to calculate position data for the structure 308, such as the three-dimensional location of the center of the structure 308); and

Perrey is silent in disclosing obtaining at least one transmitting depth in at least one transmitting direction, wherein the at least one transmitting direction having at least one angle with respect to a plane of the at least one first data layer of the image data set; determining, based on the at least one transmitting depth, at least one second data layer in the image data set.

Secondary reference, Hamada (US 20100030079) discloses the transceiver 3 transmits and receives ultrasound waves while changing the repetition frequency (PRF) of the ultrasound waves in accordance with the depth in the transmission/reception direction defined by the boundary C of the first region of interest. Then, the image processor 7 executes volume rendering on data included in a three-dimensional range specified based on the second marker 23a, thereby generating three-dimensional image data included in the second region of interest (see paragraph 106).
Hamada is silent in disclosing obtaining at least one transmitting depth in at least one transmitting direction, wherein the at least one transmitting direction having at least one angle with respect to a plane of the at least one first data layer of the image data set; determining, based on the at least one transmitting depth, at least one second data layer in the image data set.


obtaining an image data set, wherein the image data set includes a first set of volume data including at least one data layer comprising at least one voxel (see figure 3, initial region of three images, where the top image is read as initial region) and a second set of volume data different from the first set of volume (see figure 3, display of corrected region 1 are read as second set of volume data, the second set of volume data is different from the first volume data because second set of volume data is modified from first set of volume data); determining, by the at least one processor, a target anatomy of interest in the second set of volume data based on the first set of volume data (see figure 3, the extracted region is read as target region shown in the display of corrected region 1), wherein determining the target anatomy of interest comprises: 
determining an initial anatomy of interest in the first set of volume data, and the initial anatomy of interest comprises at least one region of interest or at least one volume of interest (see figure 3, display of initial region); and 
generating the target anatomy of interest in the second set of volume data (see figure 3, display of corrected region 2), wherein the target anatomy of interest and the initial anatomy of interest have a same shape (see figure 3, the shape of the extracted region of initial volume data is same the shape of extracted region in the corrected region 2). 
Yoshida is silent in disclosing “transmitting the initial anatomy of interest from the first set of volume data to the second set of volume data includes: determining location information of the 
 
    PNG
    media_image2.png
    849
    536
    media_image2.png
    Greyscale

 
    PNG
    media_image3.png
    776
    512
    media_image3.png
    Greyscale

Initial Regions are read as “Initial Region” and extracted region is read as “corrected region 1” 





Yoshida is also silent in disclosing generating the target anatomy of interest in the second set of volume data by transmitting the initial anatomy of interest from the first set of volume data to the second set of volume data. However Yoshida teaches transmitting data from display device to image processing device, which suggests transmission of data. See the figures below: 

Kaus (US 2007/0211939) discloses generating the target anatomy of interest in the second set of volume data by transmitting the initial anatomy of interest from the first set of volume data to the second set of volume data (see figure 6, the arrow is read as a transmitting, paragraph 44, detected overlap is corrected by shifting the vertices of the triangular polygonal mesh component 136 along a direction to new vertex positions 146, the shift is read as the transmission). Kaus is silent in disclosing determining location information of the initial anatomy of interest, the location information of the initial anatomy of interest including a three-dimensional coordinate location of a voxel of the initial anatomy of interest in the first set of volume data; obtaining at least one transmitting depth in at least one transmitting direction, wherein the at least one transmitting direction having at least one angle with respect to a plane of a first data layer of the first set of volume data; determining at least one second data layer of the second set of volume data based on the at least one transmitting depth: and generating the target anatomy of interest in the at least one second data layer based on the location information of the initial anatomy of interest.

    PNG
    media_image4.png
    498
    400
    media_image4.png
    Greyscale



 
    PNG
    media_image3.png
    776
    512
    media_image3.png
    Greyscale

Reference Kaus discloses generating the target anatomy of interest in the second set of volume data by transmitting the initial anatomy of interest from the first set of volume data to the second set of volume data


 The independent claims in the current application discloses “determining location information of the initial anatomy of interest, the location information of the initial anatomy of interest including a three-dimensional coordinate location of a voxel of the initial anatomy of interest in the first set of volume data”


Kurita (US 2008/0089571) discloses a display apparatus to display an ultrasonic image obtained in advance, the ultrasonic image being along a plane generally perpendicular to the transmission direction of ultrasonic beams; and configured to receive the designation of said region of interest on said ultrasonic image along said generally-perpendicular plane, wherein said scanner is configured to perform said scan in accordance with the designation of said region of interest received by said controller (see figure 2B).


Kurita, Yoshida, Kaus, Hamada and Perrey, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 26 and 42. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 2/9/22